IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   May 1, 2009
                                 No. 07-60188
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

JODON ANTONIO SLAUGHTER

                                            Petitioner-Appellant

v.

CHRISTOPEHR B EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS; ROBERT MCFADEN, Warden of the Federal Correctional
Institution at Jesup, Georgia

                                            Respondents-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:04-CV-135


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Petitioner-Appellant Jodon Antonio Slaughter, Mississippi prisoner #
K1780, assisted by counsel, appeals the district court’s denial of relief on his 28
U.S.C. § 2254 petition challenging his conviction for the murder of Kelvin
Reynolds, for which Slaughter is serving a sentence of life imprisonment. We
granted a certificate of appealability on two issues: (1) Whether Slaughter’s


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 07-60188

rights under the Confrontation Clause were violated by the trial court’s refusal
to allow him to present evidence that specified prosecution witnesses had federal
immunity agreements, and (2) whether Slaughter’s trial counsel was ineffective
for failing to introduce evidence to support an alibi defense.
         A federal court must defer to the state court’s adjudication on the merits
of a petitioner’s claims unless the state court’s adjudication was “contrary to” or
an “unreasonable application” of clearly established federal law as determined
by the Supreme Court or was based on an unreasonable determination of the
facts.    Miniel v. Cockrell, 339 F.3d 331, 336-37 (5th Cir. 2003); 28 U.S.C.
§ 2254(d).      The decision of a state court “is deemed contrary to clearly
established federal law if it reaches a legal conclusion in direct conflict with a
prior decision of the Supreme Court or if it reaches a different conclusion than
the Supreme Court based on materially indistinguishable facts.” Miniel, 339
F.3d at 337. “A state court’s decision constitutes an unreasonable application of
clearly established federal law if it is objectively unreasonable.” Id.
         Slaughter contends that his rights under the Confrontation Clause were
violated when he was not allowed to question prosecution witnesses Regina
Richardson, Kelly Seldon, Lemuel Murray, and Linda Dugan regarding their
federal immunity agreements. Subsequent to the death of Reynolds, these
witnesses gave testimony before a federal grand jury in Georgia that was
investigating allegations of bank fraud, possession and uttering counterfeit
checks, alteration of the vehicle identification numbers of vehicles, money
laundering, and obstruction of justice. The criminal activity investigated by the
federal grand jury involved Slaughter, Reynolds, and others, and some of the
grand jury testimony given by these witnesses concerned the death of Reynolds.
         The Confrontation Clause of the Sixth Amendment guarantees the right
of a criminal defendant “to be confronted with the witnesses against him.”
Delaware v. Van Arsdall, 475 U.S. 673, 678 (1986). The “essential purpose of
confrontation is to secure for the opponent the opportunity of cross-examination.”

                                          2
                                  No. 07-60188

Id. (internal quotations and citations omitted) (emphasis in original). “The
Confrontation Clause of the Sixth Amendment is satisfied where defense counsel
has been permitted to expose to the jury the facts from which jurors, as the sole
triers of fact and credibility, could appropriately draw inferences relating to the
reliability of the witness.” United States v. Landerman, 109 F.3d 1053, 1061
(5th Cir. 1997) (quotation marks omitted).
      Confrontation Clause violations are subject to harmless error analysis.
See Van Arsdall, 475 U.S. at 681-82. On collateral review, federal habeas relief
may be granted for constitutional error that “had substantial and injurious effect
or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S.
619, 637 (1993) (quotation and citation omitted). When a state court does not
perform its own harmless-error review, we apply the Brecht harmless-error
analysis. Robertson v. Cain, 324 F.3d 297, 306. (5th Cir. 2003).
      It is unnecessary to determine whether Slaughter’s rights under the
Confrontation Clause were violated by the trial court’s refusal to allow the
disclosure of the witnesses’ federal immunity agreements because the error, if
any, was harmless. The record reveals that state charges of accessory-after-the-
fact to murder against the prosecution’s key witness, Richardson, were dropped
in exchange for her cooperation and testimony. Evidence of this arrangement
was presented to the jury, and Slaughter was permitted to cross-examine
Richardson, an eyewitness to the killing, regarding her agreement with the
prosecution. As Slaughter was permitted to cross-examine Richardson regarding
her agreement with the state prosecution, any error in not allowing cross-
examination regarding a federal immunity agreement was harmless. See Brecht
507 U.S. at 637; Van Arsdall, 475 U.S. at 684. As to Kelly Seldon, Murray, and
Dugan, any error in precluding cross-examination regarding these witnesses’
federal immunity agreements was harmless given the strength of the
prosecution’s case presented through Richardson and other witnesses. See Van
Arsdall, 475 U.S. at 684. In view of the state court’s decision, its denial of

                                        3
                                  No. 07-60188

Slaughter’s claim under the Confrontation Clause was not “contrary to” or an
“unreasonable application” of clearly established federal law. See Miniel, 339
F.3d at 337.
      Slaughter also contends that his trial counsel was ineffective for failing to
present evidence that police received the first call regarding the shooting at 9:20
p.m. He contends that it was physically impossible for him to have driven from
the casino, where he was recorded on videotape at 9:08:41 p.m., to the scene of
the killing by 9:20 p.m. He insists that the evidence of the time that calls were
received by the police would have provided an alibi. See id. at 46, 50.
      To prevail on a claim of ineffective assistance of counsel, Slaughter must
show that his counsel’s performance was deficient by falling below an objective
standard of reasonableness, and that the deficient performance prejudiced
Slaughter’s defense. Strickland v. Washington, 466 U.S. 668, 689-94 (1984).
Under the prejudice prong, the defendant must show that there is a reasonable
probability that, but for counsel’s deficient performance, the result of the
proceeding would have been different. Id. at 694. A failure to establish either
deficient performance or prejudice defeats the claim. Id. at 697.
      Given the overwhelming evidence of Slaughter’s guilt, as well as evidence
that the crime scene was approximately 6.4 miles from the casino, Slaughter has
failed to show that there is a reasonable probability that the result of his trial
would have been different had counsel introduced the timeline. See id. at 694.
The state court’s decision denying Slaughter’s ineffective assistance claim was
not “contrary to” or an “unreasonable application” of clearly established federal
law. See Miniel, 339 F.3d at 337.
      The judgment of the district court is AFFIRMED.




                                        4